 Case: 4:18-cv-00654-RWS Doc. #: 17 Filed: 01/25/19 Page: 1 of 1 PageID #: 101



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MISSOURI

TIMMY ALAN PIERCE                 )
                                  )
      Plaintiff,                  )
                                  )         Case No. 4:18-CV-00654-RWS
vs.                               )
                                  )
MICHAEL RYAN, In his Individual )
Capacity,                         )
TIMOTHY HARRIS, In his Individual )
Capacity,                         )
DANIEL R. BULLOCK, In his         )
Individual Capacity and           )
ST. FRANCOIS COUNTY, MISSOURI )
                                  )
      Defendants.                 )

                          NOTICE OF SETTLEMENT

      COME NOW Plaintiff, Timmy Alan Pierce, and Defendants, Daniel R.

Bullock and St. Francois County, Missouri, and notify they have reached an

agreement to settle Plaintiff’s claims against St. Francois County Missouri and

Daniel R. Bullock.

      A Stipulation for Dismissal of these claims will be filed within thirty days.

      Dated this 25th day of January 2019.



/s/ David M. Duree                       /s/ William A. Hellmich (with consent)
David M. Duree, MBE 21003                William A. Hellmich
David M. Duree & Associates, P.C.        Rachel Bates
312 South Lincoln Avenue                 King Krehbiel & Hellmich, LLC
O’Fallon, IL 62269                       2000 South Hanley Road
Tel: 618-628-0186                        St. Louis, MO 63144
Fax: 618-628-0259                        Tel: 314-646-1000
Email: law@dmduree.net                   Email: bhellmich@kingkrehbiel.com
Attorney for Plaintiff,                  Attorney for Defendants, Michael Ryan,
Timmy Alan Pierce                        Timothy Harris, Daniel R. Bullock and
                                         St. Francois County Missouri
